Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-8 and 17-19) in the reply filed on 3/1/22 is acknowledged.  As applicants have indicated claims 17-19 should have been included with group I as they are dependent from claim 1.

Claims 9-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-5; the phrase “the opening is recessed in a direction from the first surface toward the second surface” is unclear.  As explained in the applicants’ specification, a portion of the mask 300 located at the opening “213” is supported by the supporting ribs 220 (see para [0046] and Fig 4).  The prior art Fig 2 also shows a mask 300 disposed above opening 112.  On paragraph [0057] applicants further teach the opening 213 recessed in a direction from the first surface 212 towards the second surface 214, although applicants’ Fig 5 does not specifically show where this opening is.  If the opening is considered to be the hollow space opening within first surface and second space, applicants should clearly label where item 213 is in Fig 5.  For the purpose of examination, the phrase “the opening recessed in a direction from the mask toward the second surface” is assumed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-8 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019049600A (see OKAMOTO US 2021/0060700A1 for English Translation).
Regarding claim 1, WO’600 discloses (see Figs 8, 9A-9B, para [0198-0205]) a mask tension frame configured to tense a mask (a vapor deposition mask 20 with means to apply tensions to the mask), comprising: a frame body (71-74) provided with a 

    PNG
    media_image1.png
    296
    615
    media_image1.png
    Greyscale

As to claim 2, in WO’600 (see Fig 9A) the supporting rib (15) is fixed to the first surface.
Regarding claim 3, in WO’600 (see Fig 9A) a number of the supporting ribs (15) is plural.
As to claim 4, in WO’600 (see Fig 9A) a plurality of the supporting ribs (15) are parallel to each other.

As to claim 6, in WO’600 (see Fig 9A) an extending direction of the supporting rib (15) is perpendicular to an extending direction of the mask.
As to claim 7, in WO’600 (see Fig 9A) the supporting rib is welded and fixed on the first surface of the frame body.
Regarding claim 8, in WO’600 (see Fig 9A) the first surface (71) is a plane.
As to claim 17, in WO’600 (see Fig 9A) two of the plurality of supporting ribs (15) are symmetrically disposed on both sides of the opening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019049600A (see OKAMOTO US 2021/0060700A1 for English Translation).
WO’600 teaches supporting ribs a height separation distance between and first surface and different sizes of parts of the mask device (see para [0195]).  However, specific thickness of the supporting ribs or height separation distance is not taught by WO’600.  It would have been an obvious matter of design choice to one ordinary skill in the art before the effective filing date of the claimed invention to select the claimed thickness and distance (a distance of 15 µm to 50 µm or a thickness in the range of 15 µm to 50 µm), since such a modification would have involved a mere change in the size of a component (depending the desired sizes of display device manufactured, see para [0195]).  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Aoki et al (US 2020/0248297) discloses a deposition mask, frame and tension supporting mechanism/members (see Figs 1-2 and para [0165]).  Zhang (US 10,437,144B2) mask assembly with frame, support sheets and assistant members. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/